DETAILED ACTION
	1.	This action is in response to the application’s election filed on 12/22/21.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	Applicant’s election without traverse of Species I (first embodiment directed to claims 1-7) in the reply filed on 12/22/21 is acknowledged.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seymour et al. (US 20120025621).
Regarding claim 1: Seymour et al. disclose a power supply circuit (i.e. figure 2) applied to a photovoltaic (i.e. 204) comprising same, comprising: 
a switch K1 (i.e. 222), a current-limiting device (i.e. 224), a capacitor C1 (i.e. 226), a switch K2 (i.e. 218), and a CCFL conversion circuit (i.e. 202, 206, 210); 
(i.e. 222) is a positive input terminal of the power supply circuit (i.e. 202, 206, 210), the other end of the switch K1 (i.e. 222) is connected to one end of the current-limiting device (i.e. 224), and the other end of the current-limiting device (i.e. 224) is simultaneously connected to one end of the capacitor C1 (i.e. 226) and one end of the switch K2 (i.e. 218), the other end of the capacitor C1 (i.e. 226) is a negative input terminal of the power supply circuit (i.e. figure 2), a positive input terminal of the CCFL conversion circuit (i.e. 202, 206, 210) is connected to the other end of the switch K2 (i.e. 218), and the negative input terminal of the CCFL conversion circuit (i.e. 202, 206, 210) is connected to the negative input terminal of the power supply circuit (i.e. figure 2), a first output terminal (i.e. + terminal output) of the CCFL conversion circuit (i.e. 202, 206, 210) is a first output terminal of the power supply circuit (i.e. figure 2), and a second output terminal (i.e. -  or ground) of the CCFL conversion circuit (i.e. 202, 206, 210) is a second output terminal of the power supply circuit (i.e. figure 2); when 
a photovoltaic string (i.e. 204) is activated, the switch K1 (i.e. 222) is opened before the switch K2 (i.e. 218), and the capacitor C1 (i.e. 226) is used to supply an operating voltage for the CCFL conversion circuit (i.e. 202, 206, 210) (i.e. ¶ 40-42).
 	Regarding claim 2: (i.e. figure 2) wherein the current-limiting device is an inductor or a resistor.
 	Regarding claim 3: (i.e. figure 2) wherein the capacitor C1 is a super capacitor or an electrolytic capacitor.
 	Regarding claim 2: (i.e. figure 2) wherein the CCFL conversion circuit is driven externally.
Allowable Subject Matter
6.	Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838